1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ROBERT C. WILLIAMS,                             )   Case No. 1:17-cv-00916-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING DEFENDANTS’ MOTION
13          v.                                       )   TO EXTEND THE DISCOVERY AND
                                                         DISPOSITIVE MOTION DEADLINES
14                                                   )
     GERARDO ALCALA, et al.,
                                                     )   [ECF No. 74]
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Robert C. Williams is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Defendants’ motion to extend the discovery and dispositive

20   motion deadlines, filed February 28, 2019. Plaintiff did not file an opposition and the time to do so

21   has expired.

22          On the basis of good cause, the Court will grant Defendants’ motion to modify the scheduling

23   order. Plaintiff is ordered to produce the witness statements and information and all other documents

24   the parties discussed at his December 26, 2018 deposition within fifteen (15) days of service of this

25   order. In addition, the discovery deadline is extended to April 30, 2019, and the dispositive motion

26   ///
27   ///

28   ///

                                                         1
1    deadline is extended to June 28, 2019. All other provisions set forth in the July 20, 2018 scheduling

2    order (ECF No. 53) remains in full force and effect.

3
4    IT IS SO ORDERED.

5    Dated:    March 26, 2019
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
